Citation Nr: 0930123	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee disorder, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right knee disorder, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus (flat feet), currently 
evaluated as 10 percent disabling.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 
1982 and from August 1983 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above-referenced 
claims.  

During the pendency of this appeal, in February 2008, as a 
result of a change in domicile of the appellant, jurisdiction 
of this matter was transferred to that of the RO located in 
New Orleans, Louisiana.

In October 2005, the Veteran testified at a formal hearing 
over which a Decision Review Officer presided while at the 
RO.  A transcript of that hearing has been associated with 
the claims file.  

The issues of an increased disability rating for the service-
connected left and right knee disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
Veteran's bilateral pes planus is manifested by evidence of a 
marked deformity, accentuated pain on manipulation and use, 
indication of swelling on use or characteristic callosities.    

2.  The competent evidence of record does not show that the 
Veteran currently has a PTSD diagnosis that was caused by or 
incurred in service.

3.  There is no competent medical evidence that the Veteran's 
current depressive disorder is etiologically related to his 
period of active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, 4.73, Diagnostic Code 5276 (2008).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).

3.  The criteria for service connection for a psychiatric 
disorder, to include major depressive disorder, have not been 
met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.09 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in August 2004, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, in light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information 
in a letter dated in October 2008.  Specifically, VA informed 
the Veteran of the necessity of providing, on his own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the respective disability and the 
effect that the worsening has on his employment and daily 
life.  The Veteran was informed that should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.  His 
increased rating claims where then readjudicated by way of a 
March 2009 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. §4.7. 
 
In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). 
 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40. 
 
Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996). 
 
The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6. 
     
Bilateral pes planus

The Veteran's bilateral pes planus is currently rated as 10 
percent disabling pursuant to Diagnostic Code 5276 of VA's 
Schedule for Rating Disabilities of the musculoskeletal 
system, which provides the rating criteria for acquired 
flatfoot.  Under this diagnostic code provision, a 10 percent 
disability rating is warranted for unilateral or bilateral 
moderate acquired pes planus with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet.  A 30 percent 
disability rating is warranted for severe bilateral acquired 
flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use 
accentuated, indications of swelling on use of the feet, and 
characteristic callosities.  The maximum 50 percent 
disability rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

A September 2004 VA joints examination report shows that the 
Veteran was noted to walk with an antalgic gait pattern and 
to walk using a straight cane.  On physical examination, he 
refused to walk on heels and toes due to complaints of  pain 
in his lower back.  There was no evidence of any deformities 
at the heel cord and weight bearing was noted to fall in the 
middle.  The diagnosis was bilateral pes planus.

The Veteran underwent a VA joints examination again in 
January 2006.  He reported being unable to stand on uneven 
surfaces, having blisters on his feet, and being unable to 
wear regular shoes or arch supports.  He stated that he could 
not stand for longer than two or three minutes without foot 
pain.  He indicated that he had flare ups approximately once 
a week, which was associated with swelling of his feet.  The 
examiner noted that the Veteran was in a wheelchair, but that 
the reason he was wheelchair bound was unclear.  Examination 
of the feet revealed no gross deformities or malalignment of 
the forefoot and midfoot.  There was no evidence of painful 
motion, edema, weakness, instability, or tenderness on 
examination.  Normal weight bearing was noted.  No pain was 
exhibited upon manipulation of the feet.  The associated X-
rays of the feet revealed mild pes planus deformity and 
arthritis of the first metatarsophalangeal joints, 
bilaterally, with narrowing of the joint space and adjacent 
spur.  

Having reviewed the evidence of record and all pertinent 
laws, the Board finds that the preponderance of the evidence 
is against the claim for an increased disability rating for 
bilateral pes planus.  Thus, the appeal is denied.

As indicated above, the Veteran's bilateral pes planus is 
currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5276.  His bilateral pes planus is no more 
than moderate in nature, manifested by complaints of pain and 
reports of occasional swelling.  Moreover, there was no 
objective evidence of a severe bilateral foot impairment 
manifested by marked deformity, indications of swelling on 
use, or characteristic callosities.  The January 2006 VA 
joints examination report shows no objective evidence of 
painful motion, edema, weakness, instability, or tenderness.  
Thus, a disability rating in excess of 10 pursuant to the 
rating criteria available under Diagnostic Code 5276 is not 
warranted.

The Board also finds that no other potentially applicable 
diagnostic code provisions afford the Veteran a higher 
disability rating for his bilateral foot disability.  There 
was no evidence of a moderately severe foot injury, malunion 
of the tarsal or metatarsal bones, pes cavus, or a moderately 
severe impairment to muscle group X to warrant a higher 
disability rating under Diagnostic Codes 5283, 5284, 5278, or 
5310, respectively.  See 38 C.F.R. §§ 4.71a, 4.73. 

The U.S. Court of Appeals for Veterans Claims (Court), in 
DeLuca held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The Court has held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson, 9 Vet. App. at 11.  
Inasmuch as Diagnostic Code 5276 is not based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
do not apply. 

The Board is aware of the Veteran's own general assertions as 
to the severity of his bilateral pes planus disability.   
However, his contentions do not support his claim.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  Despite the Veteran's testimony as to the 
symptoms of his bilateral pes planus, the objective evidence 
before the Board shows that the manifestations do not satisfy 
the diagnostic criteria for an evaluation in excess of 10 
percent.  As a result, his assertions do not constitute 
evidence that this disability warrants an increased 
evaluation.
 
Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the Veteran's service-connected bilateral pes planus 
warranted a disability rating higher than the currently 
assigned 10 percent. 

Finally, the Board finds that there is no indication that the 
Veteran's bilateral pes planus disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  In essence, the bilateral pes planus disability is 
not productive of marked interference with employment, or 
required frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. 
App. at 227.

Accordingly, the Veteran's symptomatology does not show 
symptoms of the severity necessary to warrant a disability 
rating greater than 10 percent for bilateral pes planus.  As 
the preponderance of the evidence is against an increased 
initial disability rating in this case, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.

Legal Criteria for Service Connection - Psychiatric 
Disorders

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

Here, the Veteran has claimed that he has PTSD that is 
related to his period of active service.  In support of his 
claim, he has identified several in-service stressors that he 
believes is related to his PTSD condition.  Having reviewed 
the evidence and all pertinent laws, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection in this instance, and the appeal must be 
denied.

The Board notes that service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The 
sufficiency of a stressor is a medical determination and is 
presumed by a medical diagnosis of PTSD.  Id. 

Here, the Board does not reach the question of whether the 
Veteran sustained a verified in-service stressor, as the 
preponderance of the competent medical evidence does not 
indicate that he has a diagnosis of PTSD for service 
connection purposes.  As noted above, a threshold requirement 
for the granting of service connection is evidence of a 
current disability.  In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The Veteran's service personnel records were obtained and 
reflect his service in the U.S. Army.  His DD 214 Form 
indicates that his military occupational specialty was as a 
power generator equipment repairer.  The Veteran received no 
decorations, badges, medals, commendations, or citations 
typically associated with participation in combat.  

The Veteran's service treatment records were negative for any 
diagnosis of or treatment for a psychiatric disorder.  The 
May 1986 medical evaluation board report of medical 
examination reflects that the results of a clinical 
psychiatric examination were normal.

The RO obtained the Veteran's VA treatment records, dated 
from June 1992 to August 2008, which reflect treatment for 
psychiatric conditions.  Of particular note is a March 2006 
discharge summary for inpatient treatment reflecting a 
diagnosis of PTSD.  The psychiatric examination or the basis 
of this diagnosis is not associated with the claims file.    

In October 2006, the Veteran underwent a VA psychiatric 
examination.  The claims file was reviewed, which was noted 
to include a description of the claimed in-service stressors.  
The Veteran reported his psychiatric symptomatology, to 
include difficulty sleeping, panic attacks, depression, 
anxiety, and auditory hallucinations.  Based on the results 
of the mental status examination, the diagnosis was major 
depressive disorder, recurrent with psychotic symptoms.  The 
examiner stated that the Veteran did not meet the full DSM-IV 
criteria for a PTSD diagnosis.  While he reported having two 
in-service traumatic events and reported having nightmares of 
past events, the examiner stated that he did not meet three 
of the criteria required for a diagnosis of PTSD.
Associated with the claims file is an October 2006 private 
psychiatric examination report.  The report reflects the 
Veteran's report of his psychiatric symptomatology and of the 
claimed in-service stressors.  Following a mental status 
evaluation, the Veteran was diagnosed with a mood disorder, 
not otherwise specified, rule out psychotic disorder, and a 
personality disorder, not otherwise specified with prominent 
borderline personality features.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim for 
service connection for PTSD.  

A review of the competent medical evidence of record does not 
show that the Veteran currently has a diagnosis of PTSD 
within the meaning of VA regulations.  
The Board acknowledges that the March 2006 VA treatment 
record reflects a diagnosis of PTSD.  However, as discussed 
below in greater detail, this evidence does not reflect a 
comprehensive mental health evaluation and does not show that 
the PTSD diagnosis meets the requirements of 38 C.F.R. § 
4.125.  Specifically, the Board notes that the psychiatric 
examination associated with the March 2006 PTSD diagnosis is 
not associated with the claims file and the record is 
negative as to the medical basis for the PTSD diagnosis.  In 
contrast, the Board finds that the most complete assessment 
of the Veteran's mental condition was made in the October 
2006 VA psychiatric examination report.  The VA examiner did 
not diagnose him with PTSD; rather he was diagnosed with 
major depressive disorder with recurrent psychotic symptoms 
when evaluated under the DSM-IV.  The VA examiner 
specifically stated that the Veteran did not meet all of the 
criteria for a PTSD diagnosis.  Moreover, the lack of a PTSD 
diagnosis is further confirmed in that the Veteran underwent 
a private psychiatric examination in October 2006, at which 
time he was not diagnosed with PTSD; instead, the Veteran was 
diagnosed with a mood disorder, rule psychotic disorder, and 
a personality disorder.  Overall, the Board finds that the 
preponderance of the competent medical evidence of record 
does not indicate that the Veteran has a DSM-IV diagnosis of 
PTSD to warrant service connection in this case.  

Moreover, the Board finds the October 2006 VA examiner's 
opinion that the Veteran did not have PTSD to be probative.  
This opinion is considered probative as it is definitive, 
based upon a complete review of the Veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant probative weight.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has 
not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight, nor has he submitted competent medical evidence that 
his diagnosed psychiatric conditions are related to his 
military service.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).  
  
Under these circumstances, for the Board to conclude that the 
Veteran has PTSD related to his military service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the Veteran's statements in support 
of his claim that he has PTSD as the result of his military 
service.  While the Board is sympathetic to the Veteran's own 
statements and believes that he is competent to report his 
current symptomatology and military experiences, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.

Major Depressive Disorder

Here, the Veteran has asserted that his major depressive 
disorder diagnosis is attributable to his military service.  
Having carefully reviewed the evidence and all pertinent 
laws, the Board finds that the preponderance of the evidence 
is against the claim for service connection in this instance; 
thus the appeal must be denied.

As noted above, the Veteran's service treatment records are 
negative for reports or a diagnosis of a psychiatric 
disorder.  Again, the May 1986 report of medical examination 
shows that the psychiatric evaluation was normal.

Associated with the claims file are VA treatment records, 
dated from June 1992 to August 2008, which reflect that the 
Veteran was diagnosed with an organic mood disorder, 
depressed, in October 1992.  These records show that he was 
diagnosed with a major depressive disorder in September 2001.  
While these overall records include a description of his 
symptomatology, they are negative as to the etiology of his 
depressive disorder condition.

In support of his claim, the Veteran submitted letters, dated 
in May 2005 and July 2004, from his VA treating physician.  
The doctor stated that the Veteran had undergone treatment 
for major depression with psychotic features.  However, an 
opinion regarding the etiology of the condition was not 
provided.    

As previously described, the Veteran underwent a private 
psychiatric examination in October 2006, at which time he was 
diagnosed with a mood disorder, not otherwise specified, rule 
out psychotic disorder, not otherwise specified, and a 
personality disorder, not otherwise specified with prominent 
borderline personality features.  The etiology of the 
diagnosed conditions was not provided.

Also in October 2006, the Veteran underwent a VA psychiatric 
examination, at which time he was diagnosed with major 
depressive disorder, recurrent with psychotic symptoms.  
Based on a review of the Veteran's claims file and the 
psychiatric examination results, the VA examiner stated that 
there was no evidence to suggest that his mental illness was 
caused by or aggravated by his military service.

After considering the evidence of record, the Board 
determines that the preponderance of the evidence is against 
the claim for service connection for major depressive 
disorder.  A review of the evidence of record does not 
demonstrate that the Veteran had a psychiatric disorder in 
service or that his diagnosed depressive disorder is related 
to his period of active service.  The service treatment 
records are negative for any reports of or treatment for a 
psychiatric condition.  Although the Board acknowledges that 
starting in the September 2001, various VA and private 
medical records show that the Veteran has been diagnosed with 
depression, these diagnoses were rendered over nineteen years 
after his separation from active service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Moreover, the October 2006 VA examination report discounted 
any connection between his current major depressive disorder 
and service.  This opinion is considered probative as it is 
definitive and based upon a complete review of the Veteran's 
entire claims file.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight, nor has he 
submitted competent medical evidence that his diagnosed 
psychiatric condition is related to his military service.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Essentially, the evidence is devoid of a medical opinion that 
relates the Veteran's major depressive disorder to his 
military service.  The only contentions that his condition is 
related to his period of active service come from the 
Veteran's own assertions.  While the Board is sympathetic to 
the Veteran's own statements and believes that he is 
competent to report his current symptomatology, he does not 
have the requisite special medical knowledge necessary to 
render an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  
In essence, there is no competent medical opinion of record 
etiologically relating the Veteran's current major depressive 
disorder to his military service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498. (1995).  

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has a major depressive disorder that was incurred as a result 
of his period of active service would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).
 
There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his has a major depressive disorder that is related to 
his military service.  While the Board has carefully reviewed 
the record in depth, it has been unable to identify a basis 
upon which service connection may be granted.  The Board has 
also carefully considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49.


ORDER

A disability rating in excess of 10 percent disabling for 
bilateral pes planus is denied.

Service connection for PTSD is denied.

Service connection for major depressive disorder is denied.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claims for increased disability ratings for the 
service-connected left knee and right knee disabilities.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).  

The Veteran is seeking a higher evaluation for his service-
connected left knee and right knee disabilities.  
Essentially, he claims that the currently assigned 10 percent 
rating for his disabilities does not accurately affect his 
current severity.  The Board finds that a remand is required 
in this case primarily to request additional evidentiary 
development.

With respect to the Veteran's claims, the file contains a 
January 2006 VA examination report.  It has now been several 
years since the last dated evaluation and a matter critical 
to the adjudication of an increased rating claim is 
identifying the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994), (where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability).  
Additionally, the Board notes that the January 2006 
examination did not include X-rays of the Veteran's bilateral 
knees.  Thus, it is unclear as to whether this examination 
report reflects a contemporaneous and full picture of the 
Veteran's current disability.  
 
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95 
(1995).  However, in this case, the Board believes that 
supplemental information is required prior to the 
adjudication of the claims on appeal and that a current 
evaluation of the Veteran's bilateral knee symptomatology 
would prove helpful in adjudicating the merits of the claims.  
Moreover, and as discussed further below, the Board notes 
that medical evidence currently of record does not include 
sufficient information with which to evaluate the Veteran's 
disabilities under all pertinent diagnostic codes.  Thus, the 
Board finds it necessary to secure another examination to 
ascertain the current nature of the Veteran's right knee and 
left knee disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R § 3.159 (VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.); Schafrath v. 
Derwinski, 1 Vet. App. 585, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).

The Board notes that the January 2006 VA examination report 
shows that the Veteran was diagnosed with mild patellofemoral 
arthritis of both knees, although X-ray testing of the 
Veteran's knees was not completed at the time the 
examination.  Instead, the January 2006 examiner reviewed a 
September 2004 X-ray of the Veteran's knees, which revealed 
essentially normal knees except for a slight spur on the left 
patellofemoral joint.  Thus, it is unclear whether the 
diagnosis of mild arthritis of both knees is consistent with 
the medical evidence of record and whether the diagnosis 
accurately reflects the nature of the Veteran's left knee and 
right knee disabilities.  Accordingly, the Veteran should 
undergo an additional VA examination to properly assess his 
bilateral knee conditions.  

In this regard, the Board notes that the Veteran's left knee 
and right knee disabilities are currently rated under 
Diagnostic Code 5257, which provides the rating criteria for 
instability of the knee.  See Diagnostic Code 5257.  If 
following the additional VA examination the Veteran is shown 
to have a diagnosis of arthritis of the knee, he may be 
entitled to separate disability ratings under additional 
diagnostic codes.  According to VAOPGPREC 9-98, when 
radiologic findings of arthritis are present, a veteran whose 
knee disability is evaluated under Diagnostic Codes 5257 or 
5259 may also be entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under Diagnostic Code 5010 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  VAOPGPREC 
9-98 (1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991) (finding that painful motion due to 
degenerative arthritis, established by X-ray, is deemed to be 
evidence of limitation of motion warranting a minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion).  Thus, additional development is 
needed in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will schedule the Veteran 
for a VA orthopedic examination to assess 
the current nature and severity of his 
service-connected bilateral knee 
disabilities.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with conducting the 
examination.

The VA examiner shall arrange for X-rays 
of the knees to determine if there is 
arthritis associated with the service-
connected bilateral knee disability.  All 
other necessary testing, including range 
of motion studies (measured in degrees, 
with normal range of motion specified), 
shall be conducted in conjunction with the 
examination.  The examiner must determine 
whether there are objective clinical 
indications of pain or painful motion; 
weakened movement; premature or excess 
fatigability; or incoordination; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms "flare-up" or when 
the knee is used repeatedly over a period 
of time.  This determination should also 
be portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

The examiner should also specify whether 
the Veteran has any instability in the 
knee and, if so, the severity thereof 
(e.g., slight, moderate or severe), and 
whether there are episodes of locking.  If 
an opinion cannot be rendered in response 
to these questions, the reason therefore 
should be explained.  A complete rational 
for all opinions should be provided by the 
examiner. 

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, provide 
the Veteran and his representative with a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


